 J. T. FLAGG KNITTING COMPANY2113.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed by Section7 of the Act,the Respondent has engaged in unfairlabor practices within the meaning of Section 8 (a) (1) ofthe Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-mercewithin themeaning of Section2 (6) and (7) of the Act.5.TheRespondent has not engaged in any unfair labor practiceby the dischargeof W. A. Lay.[Recommendations omitted from publication. ]J. T. FlaggKnitting Company,Division of Flagg-Utica Corpora-tionandLodge No. 1189, International Association of Machin-ists,AFL-CIO,Petitioner.Case No. 10-RC-3209. January 23,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Frank E. Hamilton, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organization involvedclaimsto representcertain em-ployees of the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:The Petitioner seeks to represent, in general, a unit of machinefixers.It would include in the unit the following job classifications:assistant foremen, machine fixers classified as assistant foremen, ma-chine fixers, and their apprentices. It would exclude employees cov-ered by contracts between the Employer and other labor organizations.It is willing, however, to represent oilers now covered by contractif the Board is of the opinion they should be included in such aunit.The Employer contends that the unit requested by the Petitioneris not appropriate, that assistant foremen or machine fixersclassifiedas assistant foremen are supervisors, and that the existing bargainingcontract covers any nonsupervisory classifications requested and barsa current election.The contract urged by the Employeris onewith Local 378, Interna-tional Ladies' Garment Workers' Union, AFL-CIO, which did notappear at the hearing although notified of the proceeding.The con-tract was negotiated January 15, 1955, to run for 1 year, and coversproduction and maintenance employees.Part of the contract dealing115 NLRB No. 24. 212DECISIONSOF NATIONAL LABORRELATIONS BOARDwith its coverage-the only portion of the contract in evidence-readsas follows :... WHEREAS, it is agreed that the Union represents theworkers in this industry now -employed, or hereinafter to beemployed as production and maintenance workers by the Firmduring the effective life of this Agreement, but not including ex-excutives, office force, foremen and assistant foremen, machinefixers being classified as assistant foremen and foreladies... .As the contract is approaching the expiration date of its term, we find,without regard to its coverage, that it is no bar to a determination ofrepresentatives at this time.Concerning the contract's coverage andits consequent effect upon the unit question, the meager record beforeus warrants only a finding that the language of the contract is suffi-ciently broad to cover any machine fixers there may be who are notclassified as assistant foremen.'The Employer is engaged in the manufacture and sale of knittedwearing apparel and employs about 1,300 persons. Its various opera-tions at Florence, Alabama, are carried on in several different build-ings.The classifications sought by the Petitioner are located in thefinishing operations and in the knitting and winding rooms.The function of a machine fixer-apart from the particular em-ployee classification and the supervisory status of the classification-is to keep in operation the various machines used in the finishing andknitting and winding operations.A machine fixer sets up the ma-chines according to the product desired and observes the machines inuse to see that they are working properly and are being operatedproperly.When necessary, he makes adjustments and repairs.Anapprenticeship of about 2 years is required to qualify a man for ma-chine fixing, but -the time varies according to the ability of theindividual.The Employer's classification of persons performing the duty of ma-chine fixing is not entirely clear.Employees classified as oilers or oilboys oil the various machines and have some familiarity with the work.2Apparently, however, apprentices in machine fixing are classified as"fixers," and in this classification train under and assist the assistantforemen in fixing duties.The Employer also seems to contend thatpersons classified as fixers are apprentice assistant foremen. Some em-ployees have progressed from oilers to fixers; some from operators tofixers.The line of progression appears to be from oiler to fixer toassistant foreman to foreman.3The record contains some testimony to the effect that "fixes s" are not covered by thecontract and that when an individual became a "fixer"he went out from under the con-tract or gave up membership in the contracting unionIt is not clear whether suchtestimony refers to fixers other than those classified as assistant foremen.2The Employer's personnel detector testified that an oiler is "almost an apprentice fixer J. T. FLAGG KNITTING COMPANY213There seems to be little question that oilers and fixers other thanthose who are assistant foremen, are nonsupervisory employees, andthat foremen, who are departmental heads with authority to hire anddischarge, are supervisors.The chief dispute between the partiesconcerns the status of assistant foremen.In addition to their machinefixing work, assistant foremen have other duties or authority whichthe Employer contends makes them supervisors.The Petitioner con-tends, on the other hand, that assistant foremen are not supervisorsand that foremen are lowest in the Employer's supervisory hierarchy.Assistant foremen are employed in the finishing departments andthe knitting and winding rooms.Each of the 3 finishing departmentsis supervised by a separate foreman; and each of the 3 shifts operatedby the knitting division, which includes the knitting room and theseparate winding room, is headed by a separate foreman sometimesreferred to as a shift foreman.The finishing departments also em-ploy foreladies, who are excluded from the production and maintenanceunit and who are not sought by the Petitioner, to expedite the work.Finishing department 1, employing about 150 employees, has 2 fore-ladies, 2 assistant foremen, and 1 fixer; department 3 has 250 employees,3 foreladies and 2 assistant foremen; department 2 has only 1 assistantforeman and the record does not show its employee complement.Thefirst knitting shift, which employs 17 production employees in the knit-ting room and 10 employees in the winding room, has 3 assistant fore-men and 1 fixer in the knitting room and 1 assistant foreman in thewinding room.On the second and third knitting shifts, each employ-ing about 20 or 25 employees, there is 1 assistant foreman in the windingroom for each shift and 2 "knitting fixers" in the knitting room foreach shift.At the hearing, the Employer's superintendent of knit-ting, winding, and dyeing testified that the "knitting fixers" on thesecond and third shifts, who had formerly worked on the first shiftunder an assistant foreman, were actually assistant foremen, workingdirectly under the knitting shift foreman and have authority similarto that of assistant foremen on the first shift. In view of this testi-mony, we find that the "knitting fixers" on the second and third shiftsare in fact assistant foremen and we shall consider their status to bethat of assistant foremen.The Employer's personnel director testified concerning the workingconditions and responsibilities of assistant foremen in general and withspecific reference to those in the finishing operationsThe superin-tendent of the knitting, winding, and dyeing operations gave testimonyconcerning assistant foremen in the knitting and winding rooms. Thepersonnel director testified that, although some of the functions varyin different departments, primarily the duties and responsibilities of allassistant foremen are the same. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssistant foremen have certain special benefits and conditions of em-ployment.All employees are eligible to participate at the same costin the Employer's insurance program.However, production em-ployees may obtain only a $1,500 policy whereas managerial individualsare entitled to a $10,000 policy.The assistant foremen carry the$10,000 policy, the only classification below foremen which is entitled tothe privilege.Assistant foremen, like foremen, receive a 2-weekvacation, whereas production and maintenance employees receive onlya 1-week vacation.Assistant foremen are carried on the foremen'spayroll as contrasted with the hourly payroll.Assistant foremen also attend certain supervisory meetings.TheEmployer has supervisory meetings attended -regularly by the plantsuperintendent and foremen and occasionally by assistant foremen.Usually, however, during these top supervisory meetings, the assistantforemen are left in charge of the various departments.The forementhen later hold departmental meetings which are attended only by theforeman and the assistant foremen.In addition to the times when assistant foremen are in charge of thedepartments due to the foremen's attendance at supervisory meetings,assistant foremen are also in charge when the foremen have to go intoother departments or into the personnel offices in the course of theirduties or when foremen are ill or on vacation.Concerning the specific authority and responsibility of assistantforemen the personnel director testified that : The finishing foremanwas absent from the department 20 to 25 percent of the time and dur-ing such absences an assistant foreman was appointed to be in completecharge of the department, and, at that time, could discharge a produc-tion employee without clearance from anyone ; 60 to 65 percent of theassistant foreman's time is spent in fixing machines and the balance inpatrolling the department to insure quality and assist in productionmatters; the assistant foreman is responsible for the enforcement ofplant rules; his recommendations would be given serious consideration,but the seriousness of the offense would determine whether an inde-pendent investigation would be made ; the assistant foreman hasauthority to authorize "down time" for a machine which would allowpayment to the operator during that time; he exercises independentjudgment in the assignment of duties; and he may grant time off, butwould usually discuss such a request with the foreman so as not tointerfere with scheduled production.-The superintendent of knitting, winding, and dyeing testified that:Even if the knitting foreman were present, if need to discharge arose,the assistant foreman in knitting would likely do the discharging; aregular discharge, such as for poor quality work, would require no-discussion, but when it was for something unusual the assistant fore-man might discuss such action with the foreman who would probably J. T. FLAGG KNITTING COMPANY215discuss the matter with the employee involved ; responsibility for theknitting room, which has two types of machines, is split between theassistant foremen during the absence of the foreman; assistant fore-men are required to enforce plant rules and to take necessary steps tocorrect bad work; the foreman and the assistant foremen select em-ployees who are to receive overtime work limited to individuals; thefirst shift knitting foreman spends 5 to 10 percent of his time fixingmachines while 2 of the assistant foremen on the shift spend about60 percent of their time in fixing and tlic third assistant foreman about50 percent of his time; the remaining time of the assistant foremen isdevoted to supervisory duties.As to the assistant foremen in thewinding room the superintendent testified that : These assistant f ore-men are each in charge of a shift in the winding room and have author-ity to discharge any employee who is not doing the job as they feel itshould be done ; their recommendation as to discharge would be con-clusive and no independent investigation would be conducted; andabout half their time is spent in repairing machinery and the otherhalf is spent seeing that employees are on the job, scheduling the work,making sure the correct yarn is run at the right time, and attendingsupervisory meetings.Three assistant foremen also testified as to their duties and theauthority they exercised.An assistant foreman in the winding roomtestified that the knitting shift foreman spent no time in the windingroom but that he (the assistant foreman) supervised the 14 employeeson his shift pursuant to instructions and orders received from theknitting shift foreman; and that he has neither fired nor hired anyoneand that his 1 recommendation as to firing was not effective.He testi-fied further, however, that: He would use his judgment on anythingwhich occurred on the spur of the moment; he had stopped two womenwho were fighting and had reprimanded an employee who left early;itwas his duty and responsibility to see that employees did not leavethe job until it ran out and that they properly did their jobs; theemployees on his shift look to him for instruction and permission inthe performance of their jobs; he has been told he was a foreman; andhe feels it is part of his job to report employee misconduct.'An assistant foreman on the first shift in the knitting room testifiedthat he spent all his time fixing machines; that the shift foremanmakes all assignments of work and when the shift foreman is absentanother shift foreman takes over; that he has never been told he was aforeman or assistant foreman with authority to run the department;and that he has never reprimanded, discharged, or disciplined an em-ployee.He stated that he had attended supervisory meetings.8 This witness, unlike the other assistant foremen who testified, stated thathe receivesonly a 1-week vacation and carries a $1,500Insurancepolicy. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnother assistant foreman on the first shift knitting room 4 testifiedthat the foreman had told him he was assistant foreman, but he hasexercised no supervision or assigned work; that he would report infrac-tions of plant rules occurring during the absence of the foreman; thathe has attended supervisory meetings, and that a fixer had been work-ing with him for 4 or 5 weeks learning how to fix machines.The testimony of the assistant foremen set out above indicates thatsome assistant foremen exercise more supervisory authority thanothers.It is clear from the entire record, however, that assistantforemen have been given supervisory authority and that they respon-sibly direct employees.In the winding room they are the only per-sons present to direct and advise employees.Accordingly, we findthat assistant foremen are supervisors as defined in the Act .5It appears that most of the individuals employed in machine fixingare assistant foremen whom we have found to be supervisors.As theunit requested is composed primarily of supervisors, it is inappro-priate, and we shall, therefore, dismiss the petition.Moreover, thepresent record fails to establish that a unit of nonsupervisory machinefixers is appropriate on a craft,' residual, or other basis.[The Board dismissed the petition.]+The parties stipulated that the remaining assistant foremen on the knitting first shiftwould give substantially the same testimony.G SeeMock, Judson, Voehringer Company of North Carolina. Inc,110 NLRB 437, 441 ;Nebel Knitting Company,106 NLRB 114,Silver Kivit hosiery Mills, Inc,93 NLRB 791.0Cf.New Bedford Cotton MIgrs Assn,78 NLRB 319.The Carborundum CompanyandOffice Employees InternationalUnion,Local212,AFL-CIO, Petitioner.Case No. 3-RC-1591.January 23, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the - NationalLabor Relations Act, a hearing was held beforeWilliamJ. Cavers,hearing officer.The hearing officer's rulings made at the hearing are,free from prejudicial error and are hereby affirmed.Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and(7) of the Act.'Oil, Chemical& Atomic Workers,International Union,CIO, and its local 15-12058,herein called the Intervenor,was permitted to intervene at the hearing.115 NLRB No. 32.